2022 IL App (2d) 210785
                                  No. 2-21-0785
                          Opinion filed December 1, 2022
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

IMOTORSPORTS, INC.,                    ) Appeal from the Circuit Court
                                       ) of Du Page County.
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 21-CH-71
                                       )
VANDERHALL MOTOR WORKS, INC.,          ) Honorable
                                       ) Bonnie M. Wheaton,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUDSON delivered the judgment of the court, with opinion.
       Presiding Justice Brennan and Justice Birkett concurred in the judgment and opinion.

                                            OPINION

¶1     Plaintiff, iMotorsports, Inc., filed in the circuit court of Du Page County a three-count first

amended complaint against defendant, Vanderhall Motor Works, Inc. The counts alleged breach

of contract, breach of implied-in-fact contract, and a violation of the Motor Vehicle Franchise Act

(Act) (815 ILCS 710/1 et seq. (West 2020)). Defendant moved to dismiss the complaint, pursuant

to section 2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2020)). The trial

court granted defendant’s motion and dismissed the complaint in its entirety, with prejudice. On

appeal, plaintiff argues that the trial court erred in dismissing the complaint. We affirm.
2022 IL App (2d) 210785


¶2                                      I. BACKGROUND

¶3     Plaintiff’s first amended complaint alleged in relevant part as follows. Plaintiff, a

corporation organized and existing under the laws of Illinois with its principal place of business

located in Elmhurst, Du Page County, Illinois, operates a motor vehicle dealership. Defendant is a

corporation organized and existing under the laws of Utah with its principal place of business

located in Provo, Utah. Defendant manufactures motor vehicles under the Vanderhall name and

distributes them to dealers throughout the country. On February 7, 2018, plaintiff and defendant

entered into a written franchise agreement (Agreement). The Agreement granted plaintiff the rights

to sell and service Vanderhall products from an authorized retail location in Elmhurst. Paragraph

2(f) of the Agreement provided as follows:

       “(f) Nonexclusive. The rights granted herein are nonexclusive. VANDERHALL reserves

       the right to appoint additional dealers of any or all of VANDERHALL Products and

       Related Products at any time pursuant to VANDERHALL’s marketing programs and

       policies. However, Vanderhall agrees not to authorize any dealer within 75 miles of

       dealer’s address[.]”

Paragraph 9(f) provided that the Agreement “will terminate on [the] 31st day of October 2019.”

Since the execution of the Agreement, plaintiff has sold and serviced Vanderhall products from its

authorized retail location in Elmhurst. Defendant has never given notice to plaintiff of its intent to

terminate, cancel, not renew, or otherwise modify the parties’ Agreement.

¶4     Notwithstanding the stated expiration date in the Agreement, the parties’ business

relationship continued after October 31, 2019. To this end, defendant continued to provide plaintiff

with new motor vehicle products, reimburse plaintiff for warranty service, provide plaintiff with

trademarked material and signage, and list plaintiff as a Vanderhall dealer on its website. Plaintiff



                                                -2-
2022 IL App (2d) 210785


continued to sell and service Vanderhall motor vehicles, advertise new Vanderhall motor vehicles

for sale, display Vanderhall trademarks, and receive new Vanderhall products from defendant.

¶5     On or about February 1, 2021, defendant appointed a new Vanderhall motor vehicle dealer

in Hickory Hills, Illinois, approximately 16 miles from plaintiff’s location in Elmhurst. Plaintiff

demanded that defendant cease and desist authorization of the Vanderhall dealer in Hickory Hills.

Defendant refused and provided the Hickory Hills dealer with new Vanderhall motor vehicle

products.

¶6     On March 4, 2021, plaintiff filed in the circuit court of Du Page County a two-count

complaint for injunctive and other relief. On defendant’s motion, the trial court dismissed the

complaint, pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West 2020)), but granted

plaintiff leave to file an amended complaint.

¶7     On September 10, 2021, plaintiff filed its first amended complaint for injunctive and other

relief. The first amended complaint consisted of three counts. Count I asserted a cause of action

for breach of contract. Specifically, plaintiff alleged that defendant’s authorization of a Vanderhall

dealership in Hickory Hills constituted a breach of paragraph 2(f) of the Agreement and that

plaintiff sustained damages as a result of the breach. Count II alleged that, if the Agreement is

found to have expired in 2019, the parties’ continued business relationship resulted in the

formation of an implied-in-fact contract. Count II further alleged that the terms of the implied-in-

fact contract consisted of those in the Agreement, that defendant breached the implied-in-fact

contract by authorizing the Vanderhall dealership in Hickory Hills, which is less than 75 miles

from plaintiff’s authorized retail location, and that plaintiff sustained damages as a result of the

breach. Count III alleged that defendant’s action of “openly and intentionally” breaching the

Agreement or the implied-in-fact contract was done in bad faith and was unconscionable, thereby



                                                -3-
2022 IL App (2d) 210785


violating section 4(b) of the Act (815 ILCS 710/4(b) (West 2020) (providing that it is a violation

of the Act for a manufacturer “to engage in any action with respect to a franchise which is arbitrary,

in bad faith or unconscionable and which causes damage to any of the parties or to the public”)).

Plaintiff attached a copy of the Agreement to the amended complaint.

¶8     On October 20, 2021, defendant filed a motion to dismiss plaintiff’s first amended

complaint, pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West 2020)). Defendant

argued that plaintiff could not assert a breach-of-contract claim based on conduct that occurred

after the parties’ contract automatically expired. Defendant further argued that plaintiff failed to

allege a viable claim for breach of an implied contract. In this regard, defendant asserted that its

alleged conduct in authorizing another Vanderhall dealer within plaintiff’s purported exclusive

area demonstrated its intent not to be bound by the 75-mile limitation in the expired contract.

Finally, defendant contended that, in the absence of a valid written or implied contract, there could

be no breach, so it could not have acted unfairly or in bad faith or violated the Act.

¶9     A hearing on defendant’s motion to dismiss plaintiff’s first amended complaint was held

on December 3, 2021. Following argument by the parties, the trial court granted defendant’s

motion to dismiss. The court acknowledged authority requiring a manufacturer to “send a letter to

the dealer” if a manufacturer intends to terminate, not renew, or substantially change or modify a

franchise agreement. See Crossroads Ford Truck Sales, Inc. v. Sterling Truck Corp., 2011 IL

111611; 815 ILCS 710/4(d)(6) (West 2020). However, the court found that the contract at issue

“was not terminated, it was not not renewed.” Rather, it expired by its own terms. Moreover, the

court noted that, under the Act, “the area of exclusivity” for Du Page County, which has a

population greater than 300,000 persons, is the area within a radius of 10 miles from plaintiff’s

authorized retail location. See 815 ILCS 710/2(q), 4(e)(8) (West 2020). Since the Hickory Hills



                                                -4-
2022 IL App (2d) 210785


dealership was “much further” from plaintiff’s facility than the 10-mile area of exclusivity

provided for by the Act, the court reasoned, authorizing another Vanderhall dealer 16 miles away

did not constitute a substantial modification. On December 6, 2021, the court entered a written

order in conformity with its oral pronouncement and dismissed plaintiff’s complaint in its entirety,

with prejudice. On December 30, 2021, plaintiff filed a notice of appeal.

¶ 10                                        II. ANALYSIS

¶ 11      On appeal, plaintiff argues that the trial court erred in granting defendant’s section 2-615

motion and dismissing with prejudice its first amended complaint. According to plaintiff, the first

amended complaint stated a viable cause of action for either breach of an express contract or breach

of a contract implied in fact and for a violation of section 4(b) of the Act (815 ILCS 710/4(b) (West

2020)).

¶ 12                                    A. Standard of Review

¶ 13      A dismissal motion filed under section 2-615 of the Code challenges the legal sufficiency

of the complaint. Wilson v. County of Cook, 2012 IL 112026, ¶ 14. In ruling on a section 2-615

motion, all well-pleaded facts and all reasonable inferences that may be drawn from those facts

are accepted as true. Marshall v. Burger King Corp., 222 Ill. 2d 422, 429 (2006). However, a

plaintiff may not rely on mere conclusions of law or fact unsupported by specific factual

allegations. Pooh-Bah Enterprises, Inc. v. County of Cook, 232 Ill. 2d 463, 473 (2009). The critical

inquiry in reviewing a section 2-615 motion is whether the allegations in the complaint, construed

in the light most favorable to the plaintiff, are sufficient to state a cause of action upon which relief

may be granted. Doe-3 v. McLean County Unit District No. 5 Board of Directors, 2012 IL 112479,

¶ 16. Thus, only those facts apparent from the face of the pleadings, documents attached to the

complaint (including exhibits, depositions, and affidavits), matters of which the court can take



                                                  -5-
2022 IL App (2d) 210785


judicial notice, and judicial admissions in the record may be considered in ruling on a section 2-

615 motion. Bruss v. Przybylo, 385 Ill. App. 3d 399, 405 (2008); Brock v. Anderson Road Ass’n,

287 Ill. App. 3d 16, 21 (1997). Where allegations made in the body of the complaint conflict with

facts disclosed in the exhibits, the exhibits control and the allegations will not be taken as true in

evaluating the sufficiency of the complaint. Bajwa v. Metropolitan Life Insurance Co., 208 Ill. 2d

414, 430-31 (2004). We review de novo a trial court order granting a section 2-615 motion.

Northwestern Illinois Area Agency on Aging v. Basta, 2022 IL App (2d) 210234, ¶ 33. Further, we

may affirm the trial court’s judgment on any grounds found in the record, regardless of the court’s

reasoning. O’Callaghan v. Satherlie, 2015 IL App (1st) 142152, ¶ 17.

¶ 14   This appeal also involves issues of statutory construction and contract interpretation. The

primary objective of statutory construction is to ascertain and give effect to the intent of the

legislature. State Bank of Cherry v. CGB Enterprises, Inc., 2013 IL 113836, ¶ 56. The most reliable

indicator of legislative intent is the language of the statute itself, given its plain and ordinary

meaning. State Bank of Cherry, 2013 IL 113836, ¶ 56. If the statutory language is clear and

unambiguous, it must be applied as written, without resorting to further aids of statutory

construction. State Bank of Cherry, 2013 IL 113836, ¶ 56. A court may not depart from the plain

language of the statute and read into it exceptions, limitations, or conditions that are not consistent

with the express legislative intent. State Bank of Cherry, 2013 IL 113836, ¶ 56. Similarly, in

interpreting a contract, the primary objective is to give effect to the intent of the parties. Insurance

Benefit Group, Inc. v. Guarantee Trust Life Insurance Co., 2017 IL App (1st) 162808, ¶ 38. To do

this, a court will first look to the language of the contract and view the document as a whole.

Thompson v. Gordon, 241 Ill. 2d 428, 441 (2011). If the words in the contract are clear and

unambiguous, they must be given their plain and ordinary meaning and the contract must be



                                                 -6-
2022 IL App (2d) 210785


enforced as written. Thompson, 241 Ill. 2d at 441; Virginia Surety Co. v. Northern Insurance Co.

of New York, 224 Ill. 2d 550, 556 (2007). Statutory construction and contract interpretation are

questions of law, which we review de novo. In re Marriage of Scarp, 2022 IL App (1st) 210711,

¶ 11. With these principles in mind, we address plaintiff’s arguments seriatim.

¶ 15                              B. Count I—Breach of Contract

¶ 16   Plaintiff first argues that the trial court erred in dismissing with prejudice count I of its first

amended complaint, because that count states a cause of action for breach of an express contract.

In this regard, plaintiff correctly notes that the elements of a cause of action for breach of contract

are the existence of a valid and enforceable contract, performance by the plaintiff, breach of the

contract by the defendant, and resultant damages or injury to the plaintiff. Razor Capital v. Antaal,

2012 IL App (2d) 110904, ¶ 30. According to plaintiff, the allegations in count I of the first

amended complaint were sufficient to establish each of these elements. Specifically, count I

asserted the existence of a valid and enforceable agreement, a provision in that agreement

(paragraph 2(f)) that prohibited defendant from authorizing any other Vanderhall dealer within 75

miles of plaintiff’s Elmhurst location, defendant’s breach of paragraph 2(f) by authorizing a

competing dealership just 16 miles from plaintiff’s Elmhurst location, plaintiff’s performance

under the contract, and damages resulting from the breach. As such, plaintiff contends that the trial

court erred as a matter of law in dismissing with prejudice count I of its first amended complaint.

¶ 17   Defendant responds that plaintiff’s breach-of-contract claim fails because the claim seeks

to enforce a contract long after it terminated by its express terms. In this regard, defendant notes

that, when it appointed the dealership in Hickory Hills, the Agreement had been expired for well

over a year. Defendant argues that, in the absence of a valid and enforceable agreement, plaintiff

cannot assert a viable claim for breach of contract.



                                                  -7-
2022 IL App (2d) 210785


¶ 18   We agree with defendant. Plaintiff failed to establish the first element of a breach claim—

the existence of a valid and enforceable contract. The Agreement, by its own terms, expired on

October 31, 2019. As such, neither the Agreement nor any provision thereof could have been the

basis of the parties’ business relationship in February 2021, when defendant allegedly appointed

the dealership in Hickory Hills. See Nissan North America, Inc. v. Jim M’Lady Oldsmobile, Inc.,

307 F.3d 601, 604 (7th Cir. 2002). Moreover, plaintiff does not identify any subsequent written or

oral contract between the parties that contained an exclusivity provision. To be sure, the parties

continued to conduct business after October 31, 2019. However, there is no evidence that the

parties’ continuing relationship included a promise to preserve the 75-mile exclusivity provision.

See Clark Investments, Inc. v. Airstream, Inc., 399 Ill. App. 3d 209, 213 (2010) (holding that,

where contract that contained an exclusive sales territory expired by its own terms, contract could

not be reenacted by a finding that the parties’ subsequent contract was void). Without a valid and

enforceable contract, plaintiff cannot assert a claim for breach of contract. Gallagher Corp. v.

Russ, 309 Ill. App. 3d 192, 199 (1999). Thus, the trial court properly dismissed count I of plaintiff’s

first amended complaint.

¶ 19   Plaintiff acknowledges that the Agreement included an expiration date of October 31,

2019. Nevertheless, plaintiff contends that the Act renders the Agreement’s expiration date

“unenforceable as a matter of law.” In support of this claim, plaintiff directs us to section 4(d)(6)

of the Act (815 ILCS 710/4(d)(6) (West 2020)), which provides in relevant part as follows:

               “(d) It shall be deemed a violation for a manufacturer, a distributor, a wholesaler, a

       distributor branch or division, or officer, agent or other representative thereof:

                                                ***




                                                 -8-
2022 IL App (2d) 210785


                    (6) to cancel or terminate the franchise or selling agreement of a motor

             vehicle dealer without good cause and without giving notice as hereinafter

             provided; to fail or refuse to extend the franchise or selling agreement of a motor

             vehicle dealer upon its expiration without good cause and without giving notice as

             hereinafter provided; or, to offer a renewal, replacement or succeeding franchise or

             selling agreement containing terms and provisions the effect of which is to

             substantially change or modify the sales and service obligations or capital

             requirements of the motor vehicle dealer arbitrarily and without good cause and

             without giving notice as hereinafter provided notwithstanding any term or provision

             of a franchise or selling agreement.

                            (A) If a manufacturer, distributor, wholesaler, distributor branch or

                    division, factory branch or division or wholesale branch or division intends

                    to cancel or terminate a franchise or selling agreement or intends not to

                    extend or renew a franchise or selling agreement on its expiration, it shall

                    send a letter by certified mail, return receipt requested, to the affected

                    franchisee at least 60 days before the effective date of the proposed action

                    ***.

                                                        ***

                            (B) If a manufacturer, distributor, wholesaler, distributor branch or

                    division, factory branch or division or wholesale branch or division intends

                    to change substantially or modify the sales and service obligations or capital

                    requirements of a motor vehicle dealer as a condition to extending or

                    renewing the existing franchise or selling agreement of such motor vehicle



                                             -9-
2022 IL App (2d) 210785


                       dealer, it shall send a letter by certified mail, return receipt requested, to the

                       affected franchisee at least 60 days before the date of expiration of the

                       franchise or selling agreement.” 815 ILCS 710/4(d)(6) (West 2020).

The statute further provides that “[e]ach notice of proposed action shall include a detailed

statement setting forth the specific grounds” for the proposed cancellation, termination, refusal to

extend, refusal to renew, or other proposed action “and shall state that the dealer has only 30 days

from receipt of the notice to file with the Motor Vehicle Review Board a written protest against

the proposed action.” 815 ILCS 710/4(d)(6)(A), (B) (West 2020).

¶ 20   Based on the foregoing statutory language, plaintiff argues that, “to invoke” the October

31, 2019, expiration date, defendant was required to give it 60 days’ written notice. 815 ILCS

710/4(d)(6)(A), (B) (West 2020); Crossroads Ford Truck Sales, Inc., 2011 IL 111611, ¶ 31 (“If a

manufacturer intends to terminate, not renew, or substantially change or modify a franchise

agreement, it must send a letter to the dealer at least 60 days before the effective date of the

proposed action.”). Plaintiff contends that defendant failed to provide the required 60 days’

statutory notice and, as a result, the expiration date was unenforceable. See 815 ILCS 710/4(a)

(West 2020) (providing that the unfair methods of competition and unfair and deceptive acts or

practices listed in section 4 of the Act “are hereby declared to be unlawful”). Plaintiff further

argues that, by virtue of a severability clause in the Agreement, the remainder of the contract,

including the 75-mile exclusivity provision, survived.

¶ 21   Plaintiff’s reliance on section 4(d)(6) is misplaced. A manufacturer is required to give

notice under section 4(d)(6)(A) of the Act (815 ILCS 710/4(d)(6)(A) (West 2020)) if it intends

(1) to cancel or terminate a franchise or selling agreement or (2) not to extend or renew a franchise

or selling agreement. The Act does not define the terms “cancel,” “terminate,” “extend,” or



                                                - 10 -
2022 IL App (2d) 210785


“renew.” In the absence of a statutory definition, a court may consult a dictionary to ascertain the

plain and ordinary meaning of a word. In re Jose A., 2018 IL App (2d) 180170, ¶ 24.

¶ 22   The word “cancel” is defined as “to terminate a promise, obligation, or right.” Black’s Law

Dictionary (11th ed. 2019). The word “terminate” is defined as “[t]o put an end to; to bring to an

end.” Black’s Law Dictionary (11th ed. 2019). Given these definitions, the allegations in plaintiff’s

first amended complaint, construed in the light most favorable to the plaintiff, are insufficient to

establish that defendant intended to cancel or terminate the Agreement. In this regard, we observe

that, although the Agreement itself has expired, the parties continued (and continue) to do business

together. Indeed, as plaintiff acknowledges in the first amended complaint, even after the

expiration of the Agreement, defendant continued (and continues) to provide plaintiff with new

motor vehicle products, reimburse plaintiff for warranty service, provide plaintiff with

trademarked material and signage, and list plaintiff as a Vanderhall dealer on its website. Further,

plaintiff continued (and continues) to sell and service Vanderhall motor vehicles, advertise new

Vanderhall motor vehicles for sale, display Vanderhall trademarks, and receive new Vanderhall

products from defendant. Thus, the allegations in plaintiff’s first amended complaint are

insufficient to establish that defendant was required to provide notice under section 4(d)(6)(A) of

the Act (815 ILCS 710/4(d)(6)(A) (West 2020)) on the basis that defendant intended to cancel or

terminate the Agreement.

¶ 23   The word “extend” is defined as “[to] continu[e] *** the same contract for a specified

period.” Black’s Law Dictionary (11th ed. 2019) (defining “extension”). The word “renew” is

defined as “[to] re-creat[e] *** a legal relationship or *** [to] replace[ ] *** an old contract with

a new contract, as opposed to the mere extension of a previous relationship or contract.” Black’s

Law Dictionary (11th ed. 2019) (defining “renewal”). Given these definitions, the allegations in



                                               - 11 -
2022 IL App (2d) 210785


plaintiff’s first amended complaint, construed in the light most favorable to plaintiff, are

insufficient to establish that defendant intended not to extend or renew Agreement. Again, we

observe that, although the Agreement itself has expired, defendant continues to provide new motor

vehicle products to plaintiff and plaintiff continues to sell and service Vanderhall products. Thus,

despite the expiration of the Agreement, the parties have a new contractual relationship.

Consequently, the allegations in plaintiff’s first amended complaint are insufficient to establish

that defendant was required to provide notice under section 4(d)(6)(A) of the Act (815 ILCS

710/4(d)(6)(A) (West 2020)) on the basis that defendant intended not to extend or renew the

Agreement.

¶ 24   We recognize that section 4(d)(6)(B) of the Act requires notice at least 60 days before the

expiration date of an agreement if a manufacturer “intends to change substantially or modify the

sales and service obligations or capital requirements of a motor vehicle dealer as a condition to

extending or renewing the existing franchise or selling agreement.” 815 ILCS 710/4(d)(6)(B)

(West 2020). To the extent that this provision applies, the trial court determined that the alleged

modification at issue—authorizing a Vanderhall dealer in Hickory Hills, 16 miles from plaintiff’s

authorized retail location—did not constitute a substantial modification. The court reasoned that

the Act provides for an “area of exclusivity” of 10 miles in counties such as Du Page, with a

population greater than 300,000 people (see 815 ILCS 710/2(q), 4(e)(8) (West 2020)) and noted

that the Hickory Hills dealership was “much further” from plaintiff’s facility than the Act’s 10-

mile “area of exclusivity.” On appeal, plaintiff does not dispute this finding by the trial court.

¶ 25   Our holding is consistent with the outcome reached in Cabriolet Porsche Audi, Inc. v.

American Honda Motor Co., 773 F.2d 1193 (11th Cir. 1985). In that case, the United States Court




                                                - 12 -
2022 IL App (2d) 210785


of Appeals for the Eleventh Circuit applied provisions of Florida’s automobile franchise law that

are analogous to section 4(d)(6) of the Act. As quoted in the Cabriolet Porsche Audi, Inc. decision:

               “Subsection 320.64(8) is violated if a motor vehicle manufacturer, distributor or

       importer

               ‘has unfairly or without due regard to the equities of a motor vehicle dealer, or

               without just provocation, canceled or failed to renew, the franchise agreement of

               such motor vehicle dealer.’

               Section 320.641(1)(a) provides that motor vehicle manufacturers, distributors and

       importers

               ‘shall notify the motor vehicle dealer and forward a copy of such notice to the

               department of *** [their] intention to discontinue, cancel, or fail to renew the

               franchise agreement of any of its motor vehicle dealers at least 90 days before the

               effective date thereof, together with the specific grounds for discontinuation,

               cancellation, or failure to renew of said agreement, if discontinued, canceled, or not

               renewed.’ ” Cabriolet Porsche Audi, Inc., 773 F.2d at 1213-14 (quoting Fla. Stat.

               §§ 320.64(8), 320.641(1)(a) (1984)).

The district court found that the distributor violated both statutory provisions by “refus[ing] to

renew *** [the] dealership agreement when it expired by its own terms on October 31, 1979.”

Cabriolet Porsche Audi, Inc., 773 F.2d at 1214. The circuit court of appeals, however, disagreed.

Cabriolet Porsche Audi, Inc., 773 F.2d at 1213-14.

¶ 26   The reviewing court held that both Florida statutes “contemplate an actual termination of

the business relationship between the dealer and the distributor.” (Emphasis added.) Cabriolet

Porsche Audi, Inc., 773 F.2d at 1214. The court noted that, after the expiration of the agreement,



                                               - 13 -
2022 IL App (2d) 210785


the distributor continued sending cars and engaged in business with the dealer and did not take any

“steps toward formal termination of the dealership.” Cabriolet Porsche Audi, Inc., 773 F.2d at

1214. The court continued:

        “If anything, [the distributor’s] conduct implied a renewal of the dealership agreement. The

        only step [the distributor] failed to take was to renew the agreement formally in writing.

        We will not put form above substance in this instance. [The distributor’s] conduct did not

        amount to a ‘failure’ to renew within the meaning of the Florida Statute. Thus,

        320.641(1)(a) and 320.64(8) do not apply.” Cabriolet Porsche Audi, Inc., 773 F.2d at 1214.

The court therefore reversed the district court’s finding that the distributor violated the Florida

statutes. Since the Florida statutes analyzed in Cabriolet Porsche Audi, Inc., are similar to the

notice and good cause provisions in section 4(d)(6) of the Act, Cabriolet Porsche Audi, Inc. is

persuasive authority here for holding that defendant was not required to provide notice and good

cause, because the parties’ continued business relationship beyond the Agreement’s expiration

date “implied a renewal of the dealership agreement.” Cabriolet Porsche Audi, Inc., 773 F.2d at

1214.

¶ 27    Plaintiff insists that allowing an expiration date in a franchise agreement to take effect

without requiring the manufacturer to provide statutory notice would render the Act’s notice

provision “completely meaningless.” As noted above, however, under the plain language of the

Act, the notice provision is inapplicable under the facts of this case because defendant did not

cancel or terminate the Agreement or refuse to extend or renew the Agreement. Rather, the parties

contracted to have the Agreement automatically expire on October 31, 2019. Additionally, plaintiff

does not direct us to any provision in the Act that prohibits the parties from agreeing to a contract

with an automatic expiration date or that requires statutory notice prior to the expiration of a



                                               - 14 -
2022 IL App (2d) 210785


contract where the parties’ business relationship continues after the expiration date stated in the

contract.

¶ 28   For the reasons set forth above, we affirm the trial court’s dismissal of count I of plaintiff’s

first amended complaint.

¶ 29                     C. Count II—Breach of Implied-In-Fact Contract

¶ 30   Alternatively, plaintiff argues that the trial court erred in dismissing with prejudice count

II of its first amended complaint, because that count states a cause of action for breach of an

implied-in-fact contract. In this regard, plaintiff argues that the parties formed an implied-in-fact

contract as evidenced by the fact that the Agreement’s expiration date of October 31, 2019, “came

and went without event and with both parties thereafter continuing to operate in a course of

dealings identical to their dealings prior to [the expiration] date.” Plaintiff further alleges that

defendant breached “a material condition” of the implied-in-fact-contract—plaintiff’s right to be

the exclusive Vanderhall dealership within 75 miles—when defendant appointed a Vanderhall

dealership 16 miles from plaintiff’s dealership.

¶ 31   Defendant responds that plaintiff failed to allege a viable claim for breach of an implied-

in-fact contract. Significantly, defendant asserts that plaintiff’s complaint failed to allege any facts

that there was a “meeting of the minds” on an exclusive territory after the Agreement expired.

Defendant further contends that, by appointing a dealership 16 miles from plaintiff’s location, it

“demonstrably did not act in compliance with any 75-mile exclusive territory.”

¶ 32   Even in the absence of an express contract, an implied contract can be created as a result

of the parties’ actions. Trapani Construction Co., Inc. v. The Elliot Group, Inc., 2016 IL App (1st)

143734, ¶ 41. Illinois courts recognize two types of implied contracts—those implied in fact and

those implied in law. Brody v. Finch University of Health Sciences/The Chicago Medical School,



                                                 - 15 -
2022 IL App (2d) 210785


298 Ill. App. 3d 146, 154 (1998). In this case, count II of plaintiff’s complaint alleged a cause of

action for breach of an implied-in-fact contract. Contracts implied in fact arise from a promissory

expression that may be inferred from the facts and circumstances that demonstrate the parties’

intent to be bound. Benton v. Little League Baseball, Inc., 2020 IL App (1st) 190549, ¶ 34. As one

court has explained, “ ‘[t]he only difference between an express contract and an implied contract

in the proper sense is, that in the former the parties arrive at an agreement by words, either verbal

or written, while in the latter the agreement is arrived at by a consideration of their acts and

conduct.’ ” Litow v. Aurora Beacon News, 61 Ill. App. 2d 127, 133 (1965) (quoting People v.

Dummer, 274 Ill. 637, 641 (1916)). The elements of an implied-in-fact contract are the same as

those of an express contract—offer, acceptance, and consideration. Brody, 298 Ill. App. 3d at 154.

Further, the plaintiff must show a mutual intent to contract, i.e., a meeting of the minds. Brody,

298 Ill. App. 3d at 154.

¶ 33   To establish an intent to extend the 75-mile exclusivity provision beyond the Agreement’s

expiration date, plaintiff relies heavily on the fact that the parties continued to do business after

the expiration date of the Agreement and continue to do business to this day. Plaintiff is confusing

the existence of an implied agreement with the terms of such an agreement. As we previously

noted, after the expiration of the Agreement, defendant continued to provide new motor vehicle

products to plaintiff and plaintiff continued to sell and service Vanderhall products. Even if we

assume that a contractual relationship can be implied from such conduct, there is no indication in

the allegations of plaintiff’s first amended complaint, other than conclusory statements, that there

was a “meeting of the minds” to extend the 75-mile exclusivity provision beyond the expiration

date of the Agreement. See Pooh-Bah Enterprises, Inc., 232 Ill. 2d at 473 (noting that a complaint

may not rely on mere conclusions of law or fact unsupported by specific factual allegations).



                                               - 16 -
2022 IL App (2d) 210785


Consequently, plaintiff has failed to demonstrate the existence of an implied contract that included

a 75-mile exclusivity provision among its terms. Accordingly, we affirm the trial court’s dismissal

of count II of plaintiff’s first amended complaint.

¶ 34                    D. Count III—Violation of Section 4(b) of the Act

¶ 35   Finally, plaintiff argues that count III of its first amended complaint stated a viable cause

of action for a violation of section 4(b) of the Act. Section 4(b) provides that “[i]t shall be deemed

a violation for any manufacturer *** to engage in any action with respect to a franchise which is

arbitrary, in bad faith or unconscionable and which causes damage to any of the parties or to the

public.” 815 ILCS 710/4(b) (West 2020). Count III of plaintiff’s first amended complaint alleged

that defendant’s action of “openly and intentionally” breaching the Agreement or the implied-in-

fact contract was done in bad faith and was unconscionable, thereby violating section 4(b) of the

Act. However, where, as here, plaintiff’s claim is premised on the breach of a nonexistent

contractual obligation, plaintiff’s claim must fail. See Olympic Chevrolet, Inc. v. General Motors

Corp., 959 F. Supp. 918, 927 (N.D. Ill. 1997) (holding that the plaintiff could not assert a bad faith

claim under the Act where the contract claim failed). Accordingly, we affirm the trial court’s

dismissal of count III of plaintiff’s first amended complaint.

¶ 36                                    III. CONCLUSION

¶ 37   For the reasons set forth above, we affirm the judgment of the circuit court of Du Page

County, which granted defendant’s section 2-615 motion and dismissed with prejudice all three

counts of plaintiff’s first amended complaint.

¶ 38   Affirmed.




                                                 - 17 -
2022 IL App (2d) 210785



        iMotorsports, Inc. v. Vanderhall Motor Works, Inc., 2022 IL App (2d) 210785


Decision Under Review:       Appeal from the Circuit Court of Du Page County, No. 21-CH-71;
                             the Hon. Bonnie M. Wheaton, Judge, presiding.


Attorneys                    Richard Lee Stavins, William A. Castle Jr., and Diana H. Psarras,
for                          of Robbins DiMonte, Ltd., of Chicago, and Nicholas A. Bader and
Appellant:                   Micah A. Andrews, of Bass Sox Mercer, of Tallahassee, Florida,
                             for appellant.


Attorneys                    David M. Poell, Paul Werner, and Amanda Witt, of Sheppard
for                          Mullin Richter & Hampton LLP, of Chicago, Jedediah McClure,
Appellee:                    of JW McClure Law, of Sycamore, and Jedediah Knight (pro hac
                             vice), of Vanderhall Motor Works, Inc., of Provo, Utah, for
                             appellee.




                                           - 18 -